Name: Commission Implementing Decision (EU) 2015/237 of 12 February 2015 amending Implementing Decision 2014/237/EU on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (notified under document C(2015) 662)
 Type: Decision_IMPL
 Subject Matter: tariff policy;  trade;  agricultural policy;  Asia and Oceania;  trade policy;  plant product;  agricultural activity;  international trade
 Date Published: 2015-02-14

 14.2.2015 EN Official Journal of the European Union L 39/21 COMMISSION IMPLEMENTING DECISION (EU) 2015/237 of 12 February 2015 amending Implementing Decision 2014/237/EU on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (notified under document C(2015) 662) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2000/29/EC of 8 May 2000 on protective measures against the introduction into the Community of organisms harmful to plants or plant products and against their spread within the Community (1), and in particular the third sentence of Article 16(3), thereof, Whereas: (1) In light of shortcomings identified by audits carried out by the Commission in India in 2010 and 2013, and the high number of interceptions of harmful organisms on certain plants and plant products of Indian origin at that time, the import of five commodities, which were most frequently intercepted because of the presence of harmful organisms, including plants other than seeds of Mangifera L., was prohibited by Commission Implementing Decision 2014/237/EU (2). (2) The audit carried out by the Commission in India from 2 to 12 September 2014 showed significant improvements in the phytosanitary export certification system of that country. (3) Furthermore, India has provided assurances that appropriate technical measures are available to ensure that the export of plants of Mangifera L. other than seeds originating in India is free from harmful organisms. (4) In this context it has been concluded that the risk of introduction of harmful organisms into the Union through the import of plants of Mangifera L. other than seeds can be reduced to an acceptable level if those appropriate measures are taken. (5) Therefore Implementing Decision 2014/237/EU should be amended accordingly to allow the introduction into the Union territory of plants of Mangifera L. other than seeds from India. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Implementing Decision 2014/237/EU is amended as follows: 1. Article 1 is replaced by the following: Article 1 The introduction into the territory of the Union of plants other than seeds and roots of Colocasia Schott and plants other than seeds of Momordica L., Solanum melongena L. and Trichosanthes L., originating in India shall be prohibited. 2. The following Article 1a is inserted: Article 1a The introduction into the territory of the Union of plants of Mangifera L. other than seeds originating in India shall only be allowed if accompanied by a phytosanitary certificate, as referred to in the first subparagraph of point (ii) of Article 13(1) of Directive 2000/29/EC, with a description, under the heading Additional declaration , of the appropriate measures taken to ensure freedom from harmful organisms. Article 2 This Decision is addressed to the Member States. Done at Brussels, 12 February 2015. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 169, 10.7.2000, p. 1. (2) Commission Implementing Decision of 24 April 2014 on measures to prevent the introduction into and the spread within the Union of harmful organisms as regards certain fruits and vegetables originating in India (OJ L 125, 26.4.2014, p. 93).